Citation Nr: 0807541	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  06-21 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois



THE ISSUES

1.  Entitlement to service connection for claimed 
hypertension as secondary to service-connected diabetes 
mellitus (DM).  

2.  Entitlement to service connection for claimed peripheral 
neuropathy of the right lower extremity as secondary to 
service-connected DM.  

3.  Entitlement to service connection for claimed peripheral 
neuropathy of the left lower extremity as secondary to 
service-connected DM.  

4.  Entitlement to service connection for claimed erectile 
dysfunction as secondary to service-connected DM.  

5.  Entitlement to service connection for claimed liver 
disorder as secondary to service-connected DM.  

6.  Entitlement to service connection for claimed visual loss 
as secondary to service-connected DM.  

7.  Entitlement to service connection for claimed multiple 
hernias as secondary to service-connected DM.

8.  Entitlement to service connection for claimed residuals 
of aorto-bifemoral bypass surgery as secondary to service-
connected DM.

9.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected DM.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

The veteran and B.N.


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from February 1967 
to February 1969.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from the RO.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in August 
2007, and a transcript of the hearing is of record.  

Based on this testimony and the January 2008 written 
submission on behalf of the veteran, the former issues of 
entitlement to benefits under 38 U.S.C.A. § 1151 for multiple 
hernias and for aorto-bifemoral bypass are now rephrased as 
noted on the title page.  

The issue of service connection for depression as secondary 
to service-connected DM was raised on behalf of the veteran 
in January 2008.  As this issue has not been adjudicated or 
developed for appellate review, it is referred to the AOJ for 
appropriate action.  

The issue of entitlement to automobile and adaptive equipment 
was withdrawn on behalf of the veteran in January 2008.  

The claims on appeal are being remanded to the agency of 
original jurisdiction (AOJ) via the Appeals Management Center 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.  


REMAND

Although the VA examiner in November 2001 noted that DM 
contributed to peripheral vascular disease, ischemic heart 
disease, and occlusion of the abdominal aortic bypass graft, 
the examiner also noted that the veteran had risk factors of 
smoking and obesity.  The VA examiner in December 2004 
concluded that the veteran's peripheral neuropathy, 
hypertension, and erectile dysfunction were not due to 
service-connected DM.  However, there is an assessment in 
July 2005 VA treatment records of peripheral neuropathy 
secondary to DM.  It was also noted in July 2005 that the 
veteran had blurred vision probably secondary to DM.  

Because the medical evidence on file is inconclusive as to 
whether the veteran currently has some or all of the claimed 
disabilities due to service-connected DM, the Board believes 
that additional development is needed prior to final Board 
adjudication of these issues.  

With respect to the increased rating issue on appeal, the 
Board would note that the most recent scheduled VA 
compensation and pension evaluation of the veteran's service-
connected DM was in November 2001.  Moreover, as noted on 
behalf of the veteran in January 2008, there is a lack of 
evidence as to whether the veteran's DM requires regulation 
of activities.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  

Pursuant to 38 C.F.R. § 3.327(a) (2007), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the nature, severity, or etiology of a 
disability.  See also 38 C.F.R. § 3.159 (2007).   

The Board would also note that additional VA treatment 
records dated after July 2006 have been added to the claims 
files since the Statement of the Case in July 2006.  Although 
it was noted on behalf of the veteran in May 2007 that the 
veteran wished to waive AOJ review of medical records added 
to the file after the July 2006 Statement of the Case, it was 
subsequently noted on behalf of the veteran in January 2008 
that the right of AOJ consideration of evidence submitted 
after the July 2006 Statement of the Case was not waived.  
See 38 C.F.R. § 19.37 (2007).  

Accordingly, the issues on appeal are REMANDED to the AOJ for 
the following actions:  

1.  The AOJ should take appropriate 
action to contact the veteran and ask him 
to provide any additional evidence 
relevant to the issues currently on 
appeal, to include the names, addresses 
and approximate dates of treatment for 
any health care providers, including VA, 
who may possess additional records 
pertinent to his service connection 
and/or increased rating claims, including 
treatment since the most recent evidence 
on file in January 2007.  After obtaining 
any necessary authorization from the 
veteran for the release of his private 
medical records, the AOJ should obtain 
and associate with the file all records 
that are not currently on file.  

If the AOJ is unsuccessful in obtaining 
any such records identified by the 
veteran, it should inform the veteran of 
this and request him to provide a copy of 
the outstanding medical records if 
possible.  

2.  The AOJ should arrange for 
examination of the veteran by a health 
care provider with appropriate expertise 
to determine the current severity of his 
service-connected DM.  The VA claims 
folders, including a copy of this Remand, 
must be made available to and reviewed by 
the examiner.  The examiner must note in 
the record that the claims files have 
been reviewed.  Any indicated tests and 
studies should be accomplished; and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  

The examiner should identify all of the 
disabling manifestations specifically 
attributable to the service-connected DM.  
The examiner should also comment as to 
whether the service-connected DM requires 
insulin, a restricted diet, and 
regulations of activities (meaning 
avoidance of strenuous occupational and 
recreational activities).  A complete 
rationale for all opinions must be 
provided.  The report prepared must be 
typed.  

3.  The AOJ should also arrange for VA 
examination of the veteran to determine 
the nature and likely etiology of the 
claimed hypertension, peripheral 
neuropathy of the lower extremities, 
erectile dysfunction, liver disorder, 
visual loss, multiple hernias, and 
residuals of an aorto-bifemoral bypass.  
The VA claims folders, including a copy 
of this Remand, must be made available to 
and reviewed by the examiner.  The 
examiner must note in the record that the 
claims files have been reviewed.  Any 
indicated tests and studies should be 
accomplished; and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not that the veteran currently has a 
disability manifested by hypertension, 
peripheral neuropathy of the lower 
extremities, erectile dysfunction, liver 
disability, visual loss, multiple 
hernias, and/or aorto-bifemoral bypass 
that was caused or aggravated by his 
service-connected DM.  If aggravation of 
any disability is found, the examiner 
must attempt to quantify the degree of 
additional disability resulting from the 
aggravation.  If any opinion cannot be 
provided without resort to speculation, 
it must be noted in the examination 
report.  

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, must be 
set forth in a typewritten report.  

4.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the above examinations and to cooperate 
in the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for one or more of the aforementioned 
examinations, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.  

5.  After the above has been completed, 
the AOJ should readjudicate the veteran's 
claims of service connection for 
hypertension, peripheral neuropathy of 
the lower extremities, erectile 
dysfunction, liver disability, visual 
loss, multiple hernias, and aorto-
bifemoral bypass secondary to service-
connected DM, as well as adjudicate the 
claim for an evaluation in excess of 20 
percent for service-connected DM.  The 
AOJ should take into consideration any 
and all evidence that has been added to 
the record since its last adjudicative 
action in July 2006.  If any of the 
benefits sought on appeal remains denied, 
the veteran should be provided a 
Supplemental Statement of the Case.  The 
veteran and his representative should 
then be given an appropriate opportunity 
to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the AOJ.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes); 
see M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).  

